1                             IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF NEVADA
2

J    LINION PACIFIC RAILROAD COMPANY,                  Case No. 2:17-cv-2077

4
            Plaintiff,
5
     V.

6
     ADVANCE POLYBAG (NEVADA), INC.,
7
            Defendant.
8


9
                                   STIPULATION FOR DISMISSAL
10          IT IS HEREBY STIPULATED by and between the parties to the above-captioned action
11
     that this matter be dismissed with prejudice, each party to pay their own costs.
t2
            WHEREFORE, parties pray that this action be dismissed with prejudice, each party to
l3
     pay their own costs.
t4

15
            DATED this2Tth day of March2019.

T6                                         LINION PACIFIC RAILROAD COMPANY,

t7                                         By:     1slKyle Wallor
                                                   Kyle Wallor, Nebraska Bar No. 21346
18                                                 Admitted Pro Hac Vice
                                                   LAMSON DUGAN & MURRAY LLP
19                                                 10306 Regency Parkway Drive
                                                   Omaha, Nebraska 68114
20                                                 (402) 397-7300
                                                   kwallor@ldmlaw.com
21
                                           and
                                                  Michael R. Kealy, Nevada Bar No. 971
22
                                                  Ashley Christine Nikkel, Nevada Bar No. 12838
23                                                PARSONS BEHLE & LATIMER
                                                  50 W. Liberty Street, Suite 760
24                                                Reno, Nevada 89501
                                                  (77s) 323-t60t
25                                                mkealy@parsonsbehle. com
                                                  anikkel@narsonsbehle. com
 I

2    ADVANCED POLYBAG (NEVADA), NC., Defendant
a
J

     By:
4
               A Kohl, Nevada Bar No. 5692
           James
           HOWARD & HOWARD, PLLC
5
           300 Howard Hughes Parkway, Suite 1000
6          Las Vegas, NV 89169
           (702)2s7-1483
7          jak@Mlaw.com

8


9

10

l1

t2

13


t4

15

t6

t7

l8
L9

20

2T

22

23

24

25
I                             IN THE LTNITED STATES DISTRICT COURT

2                                    FOR THE DISTRICT OF NEVADA
a
J
     UNION PACIFIC RAILROAD COMPANY,                    Case   No. 2:I7-cv-2071
4
            Plaintiff,
5

     v
6

     ADVANCE POLYBAG (I.{EVADA), INC.,
7

            Defendant.
8


9

10                                             PROPOSED ORDER

11


t2          On   this28th   day   of March         2019, the parties advised the Court that all matters

I3   in controversy have been settled and request that this case be dismissed, with prejudice. After

t4   consideration, the Court is of the opinion that the request should be granted.

15
            IT IS, THEREFORE, ORDERED that this case is dismissed with prejudice, each party to
I6
     bears its own costs.
17

18
            SIGNED this     _28th   day   of       March               20t9

I9
                                                   ________________________________
20
                                                   RICHARD F. BOULWARE, II
2l                                                 UNITED STATES DISTRICT JUDGE
22                                                 DATED this

23

24

25
